DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-7 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A failure mode estimation system for estimating a failure mode of a device based on an inputted state of the device, the failure mode estimation system comprising: 
 	a failure mode estimation unit that estimates a failure mode of the device based on the inputted state of the device and a table in which correspondence between a failure mode of the device and an estimation standard is registered; and 
 	an update unit that updates the estimation standard registered in the table when a failure mode estimated by the failure mode estimation unit is incorrect.


The limitations of “estimates a failure mode of the device based on the inputted state of the device and a table in which correspondence between a failure mode of the device and an estimation standard is registered; and …updates the estimation standard registered in the table when a failure mode estimated by the failure mode estimation unit is incorrect” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concept. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a failure mode estimation unit and an update unit. The failure mode estimation unit and an update unit, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of failure mode estimation unit and an update unit. The failure mode estimation unit and an update unit are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-5 and 7,  add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claim 6 adds the additional element of “wherein the failure mode estimation system comprises a terminal and a server; the terminal has a display unit, an input unit, and a communication unit; and the server has a storage unit that stores the table, the failure mode estimation unit, the update unit, and a communication unit”. However,  “wherein the failure mode estimation system comprises a terminal and a server; the terminal has a display unit, an input unit, and a communication unit; and the server has a storage unit that stores the table, the failure mode estimation unit, the update unit, and a communication unit” are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional element do not integrate the abstract idea into a practical application because this element do not impose any 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
6.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 2 recites the limitation “an estimation standard relating to an incorrect failure mode is corrected downward.” However, the claim language "corrected downward" is a relative term which renders the claim indefinite. The term "corrected downward" is not defined by the claim, the specification does not provide a standard for 
 	For examination purpose, Examiner interprets the above limitations as, an estimation standard relating to an incorrect failure mode is corrected. Appropriate correction/clarification is required.

13.	Claim 3 recites the limitations “an estimation standard relating to a correct failure mode is corrected upward, when a failure mode estimated by the failure mode estimation unit is incorrect.”  However, the claim language " corrected upward " is a relative term which renders the claim indefinite. The term "corrected upward " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is not clear how a “corrected failure mode” is corrected upward when a failure mode is correct. As indicated in claims 1 and 3, the failure mode is corrected when the estimated failure mode is incorrect.
 	For examination purpose, Examiner interprets the above limitations as, an estimation standard relating to incorrect failure mode is corrected when a failure mode estimated by the failure mode estimation unit is incorrect. Appropriate correction/clarification is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	Claims 1-7 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claim 1 limitations use the terms “failure mode estimation unit”, and “update unit” that are generic placeholder (also called a nonce terms or a non-structural terms having no specific structural meaning) for performing the claimed function; 
(B)	the terms “failure mode estimation unit”, and “update unit” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “unit” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “unit” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “unit”, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit”, are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. US 2018/0005132 (hereinafter, Singh), in view of Geller et al. US 2018/0326968 (hereinafter, Geller).

11.  	Regarding claim 1, Singh discloses a failure mode estimation system for estimating a failure mode of a device based on an inputted state of the device, the failure mode estimation system comprising: 
 	a failure mode estimation unit that estimates a failure mode of the device based on the inputted state of the device and a table in which correspondence between a failure mode of the device and an estimation standard is registered (Abstract, [0018]-[0019], [0041], [0068]).
	Singh does not disclose:

 	However, Geller discloses:
 	 an update unit that updates the estimation standard registered in the table when a failure mode estimated by the failure mode estimation unit is incorrect ([0004], [0006]: adjust at least one of the stored events that is predicted to occur, the stored action to be performed by the power source, or a prediction horizon of the prediction when the mis-prediction counter reaches or exceeds a threshold quantity of mis-predictions. Such adjustment may increase the efficiency of the power source during a subsequent prediction of the stored event).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh to use an update unit that updates the estimation standard registered in the table when a failure mode estimated by the failure mode estimation unit is incorrect as taught by Geller. The motivation for doing so would have been in order to enhance future predictions of events (Geller, [0001]).

12.	Regarding claim 2, Singh in view of Geller disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	 Singh does not disclose:
 	wherein an estimation standard relating to a correct failure mode is corrected downward when a failure mode estimated by the failure mode estimation unit is incorrect.  
 	However, Geller discloses:
 	 wherein an estimation standard relating to a correct failure mode is corrected downward when a failure mode estimated by the failure mode estimation unit is incorrect ([0004], [0014], [0035]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh to use an wherein an estimation standard relating to a correct failure mode is corrected downward when a failure mode estimated by the failure mode estimation unit is incorrect as taught by Geller. The motivation for doing so would have been in order to enhance future predictions of events (Geller, [0001]).

13.	Regarding claim 3, Singh in view of Geller disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Singh does not disclose:
 	wherein an estimation standard relating to a correct failure mode is corrected upward when a failure mode estimated by the failure mode estimation unit is incorrect.  
 	However, Geller discloses:
 	 wherein an estimation standard relating to a correct failure mode is corrected upward when a failure mode estimated by the failure mode estimation unit is incorrect ([0004]-[0006], [0014], [0061]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh to use an wherein an estimation standard relating to a correct failure mode is corrected  as taught by Geller. The motivation for doing so would have been in order to enhance future predictions of events (Geller, [0001]).

14.	Regarding claim 4, Singh in view of Geller disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Singh further discloses wherein the table is a failure probability table in which correspondence between a state of the device, a failure mode, and a failure probability is registered; and an estimation standard updated by the update unit is the failure probability ([0017]-[0018], [0041]). See also Geller ([0043], [0077]).

15.	Regarding claim 5, Singh in view of Geller disclose the failure mode estimation system according to claim 1 as disclosed above. 
 		Singh further discloses wherein the table is a probability update table in which correspondence between a failure mode of the device and an increase rate of a failure probability with elapsed years of the device is registered; and an estimation standard updated by the update unit is the increase rate ([0014]-[0018], [0062]).  
 	

16.	Regarding claim 6, Singh in view of Geller disclose the failure mode estimation system according to claim 1 as disclosed above. 
 	Singh further discloses wherein the failure mode estimation system comprises a terminal and a server; the terminal has a display unit, an input unit, and a  (Fig. 1, [0053]).


17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Geller, in further view of Eigo et al. JP 2008/160223 (hereinafter, Eigo).

18.	Regarding claim 7, Singh in view of Geller disclose the failure mode estimation system according to claim 6 as disclosed above. 
	Singh further discloses wherein a failure mode estimated by the failure mode estimation unit is displayed on the display unit of the terminal ([0020], [0044], and [0058]-[0059] and Fig. 3).
 	Singh does not disclose:
 	a correct failure mode is inputted from the input unit of the terminal when a failure mode estimated by the failure mode estimation unit is incorrect.  
 	However, Geller discloses:
 	a correct failure mode is [performed] when a failure mode estimated by the failure mode estimation unit is incorrect ([0004], [0006]: adjust at least one of the stored events that is predicted to occur, the stored action to be performed by the power source, or a prediction horizon of the prediction when the mis-prediction counter reaches or exceeds a threshold quantity of mis-predictions. Such adjustment may increase the efficiency of the power source during a subsequent prediction of the stored event).
 as taught by Geller. The motivation for doing so would have been in order to enhance future predictions of events (Geller, [0001]).
 	Singh in view of Geller does not disclose:
 	a correct failure mode is inputted from the input unit of the terminal.  
 	However, Eigo discloses:
 	 a correct failure mode is inputted from the input unit of the terminal ([0065]-[0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh in view of Geller to use a correct failure mode is inputted from the input unit of the terminal as taught by Eigo. One would have been motivated to do so in order to apply the identifying failure methodology of a failure diagnosis device as known in the art and as taught by Eigo in a machine failure system such as that of Singh and Geller, thereby identifying the failure of the device accurately (Eigo, [0005], [0066]).


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864